Name: Commission Implementing Decision of 14Ã October 2011 amending and correcting the Annex to Commission Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2011) 7167) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: America;  trade policy;  Asia and Oceania;  animal product;  fisheries;  deterioration of the environment;  trade;  Africa;  health;  tariff policy;  Europe;  agricultural activity;  agricultural policy
 Date Published: 2011-10-15

 15.10.2011 EN Official Journal of the European Union L 270/48 COMMISSION IMPLEMENTING DECISION of 14 October 2011 amending and correcting the Annex to Commission Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2011) 7167) (Text with EEA relevance) (2011/690/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) and Article 29(2) thereof. Whereas: (1) Directive 96/23/EC lays down measures to monitor the substances and groups of residues listed in Annex I thereto. Pursuant to Directive 96/23/EC, the inclusion and retention on the lists of third countries from which Member States are authorised to import animals and animal products covered by that Directive are subject to the submission by the third countries concerned of a plan setting out the guarantees which they offer as regards the monitoring of the groups of residues and substances listed in that Annex. Those plans are to be updated at the request of the Commission, particularly when certain checks render it necessary. (2) Commission Decision 2011/163/EU (2) approves the plans provided for in Article 29 of Directive 96/23/EC (the plans) submitted by certain third countries listed in the Annex thereto for the animals and animal products indicated in that list. Decision 2011/163/EU repealed and replaced Commission Decision 2004/432/EC of 29 April 2004 on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (3). (3) In the light of the recent plans submitted by certain third countries and additional information obtained by the Commission, it is necessary to update the list of third countries from which Member States are authorised to import certain animals and animal products, as provided for in Directive 96/23/EC and currently listed in the Annex to Decision 2011/163/EU (the list). (4) Belize is currently included in the list for aquaculture and honey. However, Belize has not provided a plan as required by Article 29 of Directive 96/23/EC. Therefore, Belize should be removed from the list. (5) Ghana has submitted a plan for honey to the Commission. That plan provides sufficient guarantees and should be approved. Therefore, an entry for Ghana for honey should be included in the list. (6) India has now carried out corrective measures to address the shortcomings in its residue plan for honey. That third country has submitted an improved residue plan for honey and a Commission inspection confirmed an acceptable implementation of the plan. Therefore, the entry for India in the list should include honey. (7) Madagascar has submitted a plan for honey to the Commission. That plan provides sufficient guarantees and should be approved. Therefore, honey should be included in the entry for Madagascar in the list. (8) Mauritius is currently included in the list for poultry but with a reference to footnote 2 in the Annex to Decision 2011/163/EU. That footnote restricts such imports to those from third countries using only raw material either from Member States or from other third countries approved for imports of such raw material to the Union, in accordance with Article 2 of that Decision. However, Mauritius has not provided the required guarantees for the plan for poultry. Therefore, the entry for that third country in the list should no longer include poultry. (9) Turkey has submitted a plan for eggs to the Commission. That plan provides sufficient guarantees and should be approved. Therefore, eggs should be included in the entry for Turkey in the list. (10) The entry for Singapore in the list includes aquaculture but with a reference to footnote 2 in the Annex to Decision 2011/163/EU. However, in the Annex to Decision 2004/432/EC, as amended by Commission Decision 2010/327/EU (4), there is no reference to footnote 2 as Singapore submitted an approved plan for aquaculture. The Commission has not been advised of any change since the approval of that plan. Therefore, the entry for that third country in the list should be corrected by deleting the reference to that footnote for imports of aquaculture. For reasons of legal certainty, the entry for Singapore should apply retroactively from 15 March 2011, the date of application of Decision 2011/163/EU when the error in the entry regarding Singapore occurred. The competent authorities of the Member States have been informed accordingly and no disruption to imports has been reported to the Commission. (11) The Annex to Decision 2011/163/EU should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/163/EU is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 1 November 2011. However, the amendment concerning the entry for Singapore shall apply from 15 March 2011. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 October 2011. For the Commission John DALLI Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. (2) OJ L 70, 17.3.2011, p. 40. (3) OJ L 154, 30.4.2004, p. 44. (4) OJ L 147, 12.6.2010, p. 5. ANNEX ANNEX Code ISO2 Country Bovine Ovine/caprine Porcine Equine Poultry Aquaculture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra X X X AE United Arab Emirates X X (1) AL Albania X X X AR Argentina X X X X X X X X X X X AU Australia X X X X X X X X BA Bosnia and Herzegovina X BD Bangladesh X BN Brunei X BR Brazil X X X X X BW Botswana X X X BY Belarus X (2) X X X CA Canada X X X X X X X X X X X X CH Switzerland X X X X X X X X X X X X CL Chile X X (3) X X X X X X CM Cameroon X CN China X X X X X CO Colombia X CR Costa Rica X CU Cuba X X CW CuraÃ §ao X (4) EC Ecuador X ET Ethiopia X FK Falkland Islands X X FO Faeroe Islands X GH Ghana X GL Greenland X X X GT Guatemala X X HK Hong Kong X (4) X (4) HN Honduras X HR Croatia X X X X (2) X X X X X X X X ID Indonesia X IL Israel X X X X X X IN India X X X IS Iceland X X X X X X X (4) IR Iran X JM Jamaica X X JP Japan X KG Kyrgyzstan X KR South Korea X LK Sri Lanka X MA Morocco X MD Moldova X ME Montenegro X X X X X X X MG Madagascar X X MK former Yugoslav Republic of Macedonia (5) X X X X X X X X X MU Mauritius X MX Mexico X X X X MY Malaysia X (4) X MZ Mozambique X NA Namibia X X X X NC New Caledonia X X X X X NI Nicaragua X X NZ New Zealand X X X X X X X X PA Panama X PE Peru X X PF French Polynesia X PH Philippines X PN Pitcairn Islands X PY Paraguay X RS Serbia (6) X X X X (2) X X X X X X RU Russia X X X X X X X (7) X SA Saudi Arabia X SG Singapore X (4) X (4) X (4) X (4) X X (4) SM San Marino X X X SR Suriname X SV El Salvador X SX Sint Maarten X (4) SZ Swaziland X TH Thailand X X X TN Tunisia X X X TR Turkey X X X X X TW Taiwan X X TZ Tanzania X X UA Ukraine X X X X X UG Uganda X X US United States X X X X X X X X X X X UY Uruguay X X X X X X X VE Venezuela X VN Vietnam X YT Mayotte X ZA South Africa X X ZM Zambia X ZW Zimbabwe X X (1) Camel milk only. (2) Export to the Union of live equidae for slaughter (food producing animals only). (3) Only ovine animals. (4) Third countries using only raw material either from Member States or from other third countries approved for imports of such raw material to the Union, in accordance with Article 2. (5) The former Yugoslav Republic of Macedonia; the definitive nomenclature for this country will be agreed following current negotiations at UN level. (6) Not including Kosovo which is at present under international administration pursuant to United Nations Security Council Resolution 1244 of 10 June 1999. (7) Only for reindeer from the Murmansk and Yamalo-Nenets regions.